Order entered October 23, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00921-CV

                                  ANN STOKLEY, Appellant

                                                V.

  THE BANK OF NEW YORK MELLON, AS TRUSTEE FOR CWABS, INC. ASSET-
             BACKED CERTIFICATES SERIES 2003-1, Appellee

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-03285

                                            ORDER
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart

       We DENY appellant’s September 15, 2015 motion to reconsider our dismissal of the

appeal and motion for continuance to allow the trial court time to sign a written order.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE